Earl Warren: 473, John H.Bingler, Director of Internal Revenue, petitioner versus Richard E.Johnson et al. Mr. Larrimer, you may continue with your argument.
James C. Larrimer: Mr. Chief Justice and may it please the Court. The issue in this case is essentially whether or not an employer can make a scholarship grant to an employee with that scholarship grant being excludable from gross income under the Internal Revenue Code. The Government's position is that it cannot because Congress expressly stated that any continuing salary arrangement was not to have attached to it tax exempt consequences. This statement on behalf of the Government is repeated throughout its brief as though the constant repetition would add some validity to it. The legislative history however does not support the statement that a scholarship which may in fact be labeled a continuing salary arrangement. The legislative history does not support that statement. The 1954 Code in which Section 117 was inserted with respect to scholarships and fellowships was new with the 1954 Code. There was no specific provision of the Internal Revenue Code previous to that time. There was acknowledged by --
Speaker: Can I ask you a question. The Fifth Circuit went the other way in this case, is it not?
James C. Larrimer: Yes sir.
Speaker: Are there are any circuits about that problem?
James C. Larrimer: There's another circuit, I think it's the Fourth Circuit if I'm not mistaken. There are at least two circuits which are in conflict with the decision of the Third Circuit in this case. The Congress at the time of enacting the Section 117 recognized the state of confusion which existed as to the tax consequences of the scholarship and fellowship grant. It said about to attempt to provide what it labeled a clear cut method of determining the tax consequences of these grants without the necessity of deciding each case, case-by-case. It did so under the format of Section 117 in which it set forth specifically that a scholarship at an educational institution shall not be included in gross income. It also provided that a fellowship shall not be included in gross income. And then, considering the compensatory possibilities of these grants, it inserted limitations in the code in Section 117. First, it provided with respect to scholarships and it's recognized by Congress at this point that scholarships must be at an educational institution as it is defined in the Internal Revenue Code. Now, the Internal Revenue Code specifically defines an educational institution as an education -- as an institution which has a regular faculty and a regular student body and a regular curriculum. So, Congress intended that a scholarship relate only to a student at an educational institution.
Hugo L. Black: Would you mind telling me precisely, what's the relationship of the student after they give him the scholarship with reference to the company?
James C. Larrimer: The student is on a leave of absence from a company.
Hugo L. Black: Completely?
James C. Larrimer: Completely, he's got no duties whatsoever. He does not report to the company. They either mail to him his monthly stipend or it's deposited in a bank to his account. Other than that, he's got no contact whatsoever with the employer.
Hugo L. Black: What's his contract for the future?
James C. Larrimer: He has no contract except that when he goes on this educational leave, he agrees that he will come back to the employer for a period of at least two years.
Hugo L. Black: Is that a binding contract?
James C. Larrimer: It is binding, I think so, yes Mr. Justice. I think it's binding, but I don't think it's enforceable to the extent of requiring him to come back.
Hugo L. Black: A suit could be filed for the briefs?
James C. Larrimer: Yes.
Hugo L. Black: What's the salary he's agreed to be paid when he gets back?
James C. Larrimer: At the commensurate salary of other persons with his qualifications.
Hugo L. Black: What about in comparison of what he left?
James C. Larrimer: The record in this case establishes that they receive the same salary when they returned as they were receiving at the time they left.
Hugo L. Black: Hold it for how long?
James C. Larrimer: Pardon?
Hugo L. Black: Hold it for how long? How long do they hold that same salary?
James C. Larrimer: Well, they are classified. They have various classifications of engineers. They have associate engineer and a junior engineer and so forth. And these are classifications that prevail throughout the company. And when they reach, when they are elevated into another classification, this is dependent on merit. And when they reach that classification, then their salary is adjusted accordingly.
Hugo L. Black: And the company get to him for the same salary after he got the two years training in college?
James C. Larrimer: They get him for the same salary that he was receiving at the time he left.
Hugo L. Black: How long do they hold if it's on that do you say?
James C. Larrimer: The agreement is for two years. But that doesn't peg a salary. The salary is pegged at a -- the contract provides that a salary will be commensurate with the duties --
Hugo L. Black: Will be what?
James C. Larrimer: Will be commensurate with the duties assigned to him. In other words, if he's assigned as a junior engineer, he'll be paid as a junior engineer. If he's assigned as an associate engineer, he'll be paid at that rate.
Hugo L. Black: Well, that's inconsistent isn't it with the other thing you just said, he comes back at the same salary.
James C. Larrimer: Well, I'm saying the record, the evidence in this case was when a man left, he came back at that same grade because there was no elevation of his classification. There was no change of his classification.
Hugo L. Black: But how long does he keep it?
James C. Larrimer: There is no contractual provision as to how long. He stays in a certain salary. The agreement is that he'll come back at a salary, commensurate with the duties assigned.
Earl Warren: At the salaries that are being paid at the time he comes back.
James C. Larrimer: Right.
Earl Warren: Not at the time that he leaves?
James C. Larrimer: That's right Mr. Chief Justice.
Earl Warren: I thought you'd said the opposite to Justice Black. I thought you said that he came back at the pay that he left with.
James C. Larrimer: As a matter of fact, he did, but that was --
Earl Warren: No, but he came back with all seniority rights, didn't he?
James C. Larrimer: Yes, sir.
Earl Warren: And that would entitle him to whatever pay was being made for people in his grade at the time he comes back.
James C. Larrimer: That's right.
Earl Warren: May I ask you how did the company treat this expenditure tax-wise?
James C. Larrimer: Mr. Chief Justice, the evidence in the case established that this amount of money, this living allowance or stipend as we call it was classified under accounting records as indirect labor.
Earl Warren: As indirect labor.
James C. Larrimer: As indirect labor.
Earl Warren: Yes.
James C. Larrimer: And the company withheld income tax or withholding the tax from this stipend, but did not withhold the income tax from the tuition that was paid under the same program.
Earl Warren: How does that breakdown in dollars?
James C. Larrimer: Well, the tuition is very nominal compared to the living allowance paid.
Earl Warren: But most of it, they counted as a business expense?
James C. Larrimer: Yes, sir.
Earl Warren: And they counted that his service during the interim as indirect labor so they could that.
James C. Larrimer: That's right.
Earl Warren: If they haven't called it indirect labor, could they have done that? Could they have taken a deduction for that? Would it have been (Voice Overlap).
James C. Larrimer: My opinion is that a company can have a scholarship program or a fellowship program and deduct the cost of it as an ordinary and necessary business expense.
Earl Warren: Even if they call indirect labor then?
James C. Larrimer: There is no clear answer to that except to the extent that they had no account which they labeled fellowships and scholarships.
Earl Warren: Why shouldn't they if that was an exempt expenditure?
James C. Larrimer: I don't know why they did not have, except perhaps it may have been because of the contractual relationship between Westinghouse Electric Corporation and the Atomic Energy Commission because these men were employed at Bettis Atomic Power Laboratory which was a government-owned but contractor-operated plant. This means that the Government owned it paid for all the expense of operation but it was operated by Westinghouse. And perhaps it was an accounting method which required this to be labeled as indirect labor because --
Earl Warren: Westinghouse was on the cost-plus basis?
James C. Larrimer: Essentially, yes.
Earl Warren: And then they took the deduction for this.
James C. Larrimer: This would be charged to the Atomic Energy Commission.
Earl Warren: So, they actually -- they actually got from the Government 10% more than they put out for this?
James C. Larrimer: Well, I don't know that Mr. Chief Justice.
Earl Warren: Well, why wouldn't they if it's an operating expense and they're entitled to cost plus -- why wouldn't they get it?
James C. Larrimer: Assuming that premise is correct that they get 10% of whatever they spend, and that would be true, yes, but I'm not sure that that's true in this case
Earl Warren: That might not be the exact percentage, that's what you mean.
James C. Larrimer: Right.
Earl Warren: Yes.
James C. Larrimer: Now, Congress established the tax exempt status for a scholarship and an educational institution and a fellowship. It then inserted the limitations considering the compensatory aspect of these two grants. With respect to the scholarship and an educational institution, the House Report states --
Hugo L. Black: What do you mean by assuring?
James C. Larrimer: Pardon?
Hugo L. Black: What do you mean by assuring the compensatory aspect of these two grants?
James C. Larrimer: Considering the compensatory aspect of the grant --
Hugo L. Black: What do you mean by compensatory?
James C. Larrimer: Considering --
Hugo L. Black: -- aspect?
James C. Larrimer: -- that there maybe a compensatory aspect to the grants, in other words, previous to 1954, the tax consequence of a scholarship or fellowship grant was determined by where not it was gift or compensation. And you have to eliminate the compensatory -- in order to have a scholarship considered tax free, you have to eliminate that compensatory aspect of it.
Hugo L. Black: How could they do that?
James C. Larrimer: Well, they couldn't very well do it. There was only one case which held that a fellowship was a gift, but it's difficult in my way of thinking, you cannot eliminate that compensatory aspect of a scholarship or fellowship because the very nature of the grant requires you to render services, to render to go school, and the fact that those services are not a benefit to the grantor does not eliminate that compensatory aspect of it.
Hugo L. Black: Suppose one of those fellows had decided not to go back with the company, could he be sued?
James C. Larrimer: He can't be sued Mr. Justice, but I doubt that if there any damages.
Hugo L. Black: Well, why wouldn't he be --
James C. Larrimer: Because he is not --
Hugo L. Black: He was a capable man and if what more than he had been before (Voice Overlap) to his training.
James C. Larrimer: Essentially, they can replace him with another employee.
Hugo L. Black: At the same salary?
James C. Larrimer: At the same salary, they have other employees there.
Hugo L. Black: Suppose it could be establish that they couldn't do that after he'd had that two years training?
James C. Larrimer: If they can establish damages, yes.He would be liable on damages for not returning.
Hugo L. Black: Isn't that one of the big considerations of it?
James C. Larrimer: The basic consideration is the allowance of the educational leave in return for the promise to come back to the employer.
Hugo L. Black: And work with them for that salary?
James C. Larrimer: For that salary commenced with the other employees, yes. But our position is that Congress specifically provided in the Code the compensatory aspect of a scholarship, once it is determined that a grant is made for the education of an individual, if it's a scholarship at an education institution, there's only one circumstance in which a part of it is taxable, and that is specifically provided under Section 117 and a limitation, and that provision is that if he is required to render services in a nature of part-time employment, then the value of those services is taxable and it's only the balance of the scholarship which is tax free. And there's a further exception on that as if those services which are required to be rendered are services which are required as part of the curriculum of the university for the grant of the degree, then even they do not result in taxable income. And this is --
Abe Fortas: Well, take the other way, take the other way around suppose the Westinghouse and the A.E.C. said to one of its employees you go to the university, you're now engage fulltime with us on the development of something rather than widget, let's say. If you go to the university and you spend all of your time now on that same project than development of the widget and we'll give you what we call a scholarship or a fellowship 90% of your prior salary. Now, is that payment for services that he's received payment for services to Westinghouse and A.E.C., is it taxable, or is it within the statutory provision for deduction?
James C. Larrimer: Mr. Justice Fortas, I think the factual circumstance which you've set forth is not possible under the --
Abe Fortas: Or is it possible, I just imagine that, and I put it to you because it hope that it may serve to dramatize or to me is one of the basic problems in this case and that is to some extent here, to some extent Westinghouse and the A.E.C. are keeping control over what this employee does to some extent what the employee does at the university is a thing of value to Westinghouse and the A.E.C. And I'm asking you to assume a case where that is crystal clear and dramatic, namely where the employee does at the university precisely what he would be doing if he weren't in the university and were working on the plain?
James C. Larrimer: Mr. Justice Fortas, I have to know one more fact, and that is whether or not this widget that this man is working on is required research or investigation as part of the curriculum of the university for the grant of the degree.
Abe Fortas: I don't know what you mean by required research. I suppose that most of these people are working in areas where they have a wide choice as to the subject of their thesis. Your clients were all working on thesis, weren't they?
James C. Larrimer: Yes.
Abe Fortas: Well, they have wide choices to that and it's permitted who by the university just as it was in your case, so I won't give you that fact.
James C. Larrimer: I would have to say then that if it is not part of the curriculum that it would not be --
Abe Fortas: Is a doctor's dissertation part of the curriculum?
James C. Larrimer: Yes (Voice Overlap).
Abe Fortas: It felt that it was a whole spectrum of knowledge and selects from it something of particular interest to him, is that part of the curriculum?
James C. Larrimer: A thesis topic and the dissertation and the defense of it is part of the curriculum.
Abe Fortas: Alright.
James C. Larrimer: And it's required for the grant of the degree (Voice Overlap) --
Abe Fortas: If that's what you're talking if you're using curriculum in that sense that the topic of the dissertation is approve, of course it has to be approved by the university authorities. Does that make any difference?
James C. Larrimer: It has to be approved and has to be required. That type of an investigation has to be required for the grant of a degree. If it's not required for the grant of a degree, then a service is rendered and it would not qualify as a scholarship at an educational institution.
Abe Fortas: Well obviously, in some relationship between that and this situation in which I understand it, the dissertation has to be in some measure to some degree relating to the work of the laboratory. In any event, and there's a dispute between you and the Government as to precisely what the record shows on that. In any event, the dissertation subject has to be approved by Westinghouse or the A.E.C. or both of them. And so that there are some major of service. I should arguably in a way arguably either some measure of service being rendered by the scholarship recipient to Westinghouse and agency.
James C. Larrimer: The best response I can make to this Your Honor is what in fact occurred in this case, and one of the students selected a thesis topic which he had investigated during his leave of absence. It was a -- of course in an engineering field which would have been a value to engineering generally, but after studying and investigating this for his entire leave period, he gave it up because he didn't have enough time, he didn't have enough equipment to really arrive in an answer which would satisfy the requirements that the university for the thesis. The evidence was then put in the record that Westinghouse was not interested in this particular thesis topic to the extent that they would take it upon themselves to pick it up where this man left it off and get the answer to it, so that the nature of the thesis topic had to be in engineering which is about the limit of the value of a specific topic to Westinghouse itself.
Earl Warren: May I ask you this. This is what's bothering me. If it is -- this is justified as a business expense on the basis that it is part-time employment, why shouldn't there be some pro tanto recognition of the part that is employment and the part that is not employment when the tax returns are made?
James C. Larrimer: The answer must be Mr. Chief Justice as Congress felt that if a student on a scholarship in an educational institution was pursuing the curriculum under or required by that university, then no part of it was should be treated as compensation and taxable.
Earl Warren: Well might it not be one thing that a company just out of a goodness of his heart gave this stipend to a man for this particular period and did not considered it as business expense in this operation from. On the other hand treating it as a business expense and justifying it because it was part-time employment.
James C. Larrimer: I don't think there has to be a correlation. I don't think because deductible by a company it must be taxable to the recipient. There are other --
Earl Warren: Don't you think one of them should at least pay something by reason of it being part-time employment? Do you think if it's part-time employment that the company should take all of it as tax deduction or if it -- if employees being paid partially for the work he does for the company that he shouldn't pay some income tax?
James C. Larrimer: I think that if it's in fact part-time employment that and it's outside the curriculum requirements that he should pay tax.
Earl Warren: Would you say then that they were wrong in calling this part-time employment?
James C. Larrimer: You mean Westinghouse was wrong?
Earl Warren: Yes.
James C. Larrimer: Yes, I think they did it out of an abundance of caution because of the fact that there are other sections of the code which say that if an employer does not withhold tax, and may I answer your question, there's another section of the code which provides a different employer does not withhold tax from something which is taxable, and the employee who receives it does not pay tax on it, then both the employee are responsible, both the employee and the employer are responsible for the same tax. So out of an abundance of caution, the employer without fail usually withholds tax unless the employee litigate the tax consequences of it.
Earl Warren: Well, does that mean that Westinghouse wanted to hid this case and keep it?
James C. Larrimer: No, I think Westinghouse was just attempting to protect itself.
Earl Warren: Well, in that respect, in that respect so it could --
James C. Larrimer: Well --
Earl Warren: -- could the -- could consider it as a business expense.
James C. Larrimer: Well, I don't -- I'm not sure why Westinghouse did it other than for the protective feature of it.
Potter Stewart: Is there any limitation on the amount in your submission that could be exempt from tax in the scholarship under -- if a person is working toward a degree?
James C. Larrimer: There's no limitation under amount, so long as the amount is initially determined to be a scholarship, amount to enable the student to pursue his education at a -- in institution. There's only a limitation on amount as to a fellowship.
Potter Stewart: As to a fellowship, somebody not working toward a degree?
James C. Larrimer: Right.
Potter Stewart: Is that correct?
James C. Larrimer: That's right.
Potter Stewart: So this could be a $100,000.00 if you could show it.
James C. Larrimer: Well, I think there's a rule or reason that when you get beyond.
Potter Stewart: But so far as the statute goes, there's no limitation on all amount, is it?
James C. Larrimer: There's no limitation specifically in the statute on amount with respect to the scholarship.
Potter Stewart: Working to earn a degree?
James C. Larrimer: Working to earn a degree.
Potter Stewart: As I understand in this case, the employer did pay the actual tuition and all the fees and so on of the educational institution, and that that's not an issue here that the Government concedes, that part is not income to your clients.
James C. Larrimer: That concession was not made until this time.
Potter Stewart: Well, it has been made --
James C. Larrimer: It has been made now and I can't see the significance between the concession on the tuition and a concession on the living allowance paid under the program.
Byron R. White: The Government has some trouble justifying that too, doesn't it?
James C. Larrimer: Pardon?
Byron R. White: The Government has some trouble justifying that too, doesn't it?
James C. Larrimer: I think so, yes.
Potter Stewart: Well, the Government put it in terms of arguably, it could be included in income of your clients but then, it would be a deduction for you. So, it would washout, it would be a deduction then if it would be your client's taxpayers.
James C. Larrimer: That's right.
Earl Warren: Mr. Weinstein?
Harris Weinstein: Mr. Chief Justice, if I may quickly deal with several points particularly once of record and of other decisions. In response to Mr. Justice Harlan's question, the cases and conflict are in the Fifth and Sixth Circuit and in the Court of Claims, and there are two cases, one in the tenth and a per curiam in the fourth that would be believed conflicting rationale and they're discussed in our brief beginning at page 23. In terms of the relationship between Westinghouse and the employer during the leave, there's a requirement for periodic progress reports, and this is discussed I believe in the testimony at page 18 of the record at least, it maybe in other places. In terms of Westinghouse's rights against the employer -- employee who defaults on its obligation to come back, we set out that Pennsylvania cases which we think at least give a right to sue for the actual expenditures made on behalf of the employee during the leave. In terms of limitations on amount, respondents now say there's a rule of reason. Congress didn't even think things would go that far because as we pointed out in our brief, Congress expected that this would be relatively small amounts. If I -- although my time is up, if I may just speak to this question of the relationship of the thesis topic to Westinghouse's program. At page 104 of the record which is Westinghouse's regulations on this subject, it encourages employees to find topics of technical interest to Bettis. In the testimony at pages 61 and 62, a Westinghouse official testifies on this question of thesis review. In the first line of page 62, he uses the word “relevance” in determining the relationship between thesis topic and Westinghouse work. Pages 74 and 75, the responsible official of the Atomic Energy Commission speaks of job relatedness in terms of the connection with the thesis. But in closing, I would just like to say that we do not depend just on the fact that the thesis topic is reviewed, but this thesis topic review and the entire program is part of an overall package of compensation the Westinghouse and the A.E.C. have designed to obtain people like the respondents for six or seven years, and the fifth year, they get this leave and this obligates them to return as in the case of one respondent for the sixth year, and the case of the other two for the sixth and seventh years and it is this obligation that to us is the keystone of this case.